DeMarco•Mitchell, PLLC
Robert T. DeMarco
Michael S. Mitchell
1255 West 15th St., 805
Plano, TX 75075
T 972‐578‐1400
F 972‐346‐6791

                            IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 IN RE:
                                                     Case No.:    18‐41677‐R
 STACI WRIGHT
 XXX‐XX‐8986
 166 Chrissa Drive
 Pottsboro, TX 75076
                                                     Chapter:     11
                                        DEBTOR
 STACI WRIGHT,                                       Adversary Case No.: 19‐04021

                                        Plaintiff,

 v.

 GREGORY S. MENTA,

                                     Defendant.

                       STACI WRIGHT’S MOTION FOR SUMMARY JUDGMENT
                                      [Fed.R.Civ.P. 56(c)]

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          COMES NOW, Staci Wright, the debtor and plaintiff herein (“Wright” or “Plaintiff”), and

files this Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)] by and through the

undersigned attorney. In support thereof the Plaintiff respectfully shows the Court as follows:

                  I.      UNDISPUTED FACTS SUPPORTING SUMMARY JUDGMENT

          1.     This case was commenced by the filing of a voluntary petition under Chapter 11

of the United States Bankruptcy Code on August 1 16, 2018 (the “Petition Date”). Exhibit 1,

SW001.
        2.      Gregory S. Menta (“Menta” or “Defendant”) filed a Proof of Claim on November

28, 2018 [Claim No. 16‐1] (the “Menta Claim”). Exhibit 2, SW007.

                                    II.       PRELIMINARY STATEMENT

        3.      Plaintiff filed the subject adversary proceeding on Friday, February 15, 2019,

asking this Court to void any and all interests Defendant has in Plaintiff’s Pre‐Divorce Decree

Community Property (defined infra) pursuant to 11 U.S.C. § 544.

        4.      Plaintiff asserts such interests are voidable as they are inferior to the Plaintiff’s

“strong arm” powers under 11 U.S.C. § 544. Further, upon avoidance, Defendant will no longer

be a creditor or claim holder in the subject bankruptcy case.

                              A.          The Save Phace Business Enterprise

        5.      Plaintiff and her former husband, Jerry Wright, owned the following business

enterprises, directly or indirectly, prior to their divorce.

                a.      100% of the equity securities in TWS, Inc. (“TWS”) [Exhibit 3, SW072];

                        i.         TWS owned 100% of the equity securities in Save Phace, Inc. (“SP”)

                [Exhibit 4, SW118];

                        ii.        TWS owned 90% of the equity securities in TTAC, Inc. (“TTAC”) (the

                remaining 10% was owned by five (5) non‐insider, non‐affiliated persons) [Exhibit

                5, SW119]; and

                b.      100% of the membership interests of JSAJ, LLC (“JSAJ”) [Exhibit 6, SW120].

        6.      TTAC was a corporation organized under the laws of the State of Texas. TTAC

designed, manufactured and sold face protection products.




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                              Page 2
        7.      SP is a corporation organized under the laws of the State of Texas and is the

reorganized consolidated debtor under the terms of the Save Phace Plan (defined infra).

Reorganized Save Phace (defined infra) presently designs, manufactures and sells face protection

products.

        8.      JSAJ was a limited liability corporation organized under the laws of the State of

Texas. JSAJ owned certain real property that was used by TTAC and SP in their businesses.

        9.      SP, TTAC and JSAJ (collectively, “Save Phace”), while separate legal entities, ran a

consolidated business in which they designed, manufactured and sold face protection products

for use in sports and welding. SP sold its products to retailers and directly to consumers. TTAC

sold its products to original equipment manufacturers. JSAJ owned the real property that TTAC

and SP used in their businesses. The products sold by Save Phace are protected by patents which

were then owned by Jerry Wright.

                                        B.      Patent Litigation

        10.     On January 17, 2012, Defendant filed a lawsuit against Plaintiff, Jerry Wright and

Save Phace (“Patent Litigation”) respecting some of the aforementioned patents.

        11.     Subsequently Defendant, Plaintiff, Jerry Wright and Save Phace agreed to

arbitrate all claims raised in the Patent Litigation. Exhibit 2, SW019. On March 28, 2014, the

arbitrator issued the Amended Final Arbitration Award against Save Phace and Jerry Wright

(Plaintiff is not a judgment debtor under the Amended Final Arbitration Award) which awarded

Menta $962,830.27 [Exhibit 2, SW022] in damages, $595,079.47 [Exhibit 2, SW022] in attorneys’

fees, costs and expenses, and co‐ownership of certain patents (“Patents”) [Exhibit 2, SW023].




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                             Page 3
Exhibit 2, SW019‐SW024. As discussed infra, the Amended Final Arbitration Award was made an

Order and Final Judgment on February 4, 2015. Exhibit 2, SW018‐SW024.

                             C.      Save Phace Chapter 11 Proceedings

        12.     On April 8, 2014, Save Phace filed for protection under chapter 11 of the United

States Bankruptcy Code in the Eastern District of Texas, Sherman Division. Case numbers for each

of the entities are as follows:

                a.      TTAC: 14‐40765‐BTR‐11;

                b.      Phace: 14‐40766‐BTR‐11; and

                c.      JSAJ: 14‐40767‐BTR‐11. Exhibit 7, SW122.

                d.      By order entered on April 11, 2014 [14‐40765 Docket Entry No. 24], the

        Save Phace entities were ordered to be jointly administered. Exhibit 7, SW127‐SW128.

        13.     During the Save Phace bankruptcy case, Defendant asked the Bankruptcy Court to

modify the automatic stay to permit him to convert the Amended Award to a judgment [14‐

40765 Docket Entry No. 32]. Exhibit 7, SW129.

        14.     The Bankruptcy Court, by order entered on June 9, 2014, modified the automatic

stay to allow the Defendant to attain a judgment and proceed with any appeals [14‐40765 Docket

Entry No. 80]. Exhibit 7, SW138.

        15.     Defendant asked the 59th Judicial District Court for Grayson County, Texas (the

“State Court”) to convert the Amended Final Arbitration Award to judgment. Jerry and Staci

Wright objected to Defendant’s request and asked the State Court to modify or vacate the

Amended Final Arbitration Award on several bases.




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                         Page 4
        16.     On October 2, 2014, the Court confirmed Save Phace’s Plan of Reorganization [14‐

40765 Docket Entry No. 173] (the “Final Plan”) from the bench, and on October 10, 2014 the

Confirmation Order [14‐40765 Docket Entry No. 178] and findings of fact and conclusions of law

[14‐40765 Docket Entry No. 177] regarding the Final Plan were entered (collectively, the

“Confirmation Order”). Exhibit 7, SW161‐SW163.

        17.     The Final Plan provided for the substantive consolidation of TTAC and JSAJ into SP,

which consolidated entity would operate under the name Save Phace, Inc. (“Reorganized Save

Phace”). Exhibit 8, SW197.

        18.     The foregoing issues concerning the entry of a Final Judgment (defined infra) by

the State Court resulted in the Bankruptcy Court, on October 14, 2014, entering an Order

Granting Amended Expedited Motion Under 11 U.S.C. §1127(b) to Approve Modifications to

Confirmed Plan of Reorganization and Findings of Fact and Conclusions of Law [14‐40765 Docket

Entry No. 193] (the “Post Confirmation Modification Order” and together with the Confirmation

Order, the “Final Order”). Exhibit 7, SW166‐SW167.

        19.     The Final Order incorporates and memorializes the terms of the Final Plan of

reorganization as modified (the “Save Phace Plan”). Exhibits 9 and 10.

        20.     Consistent with the terms of the Save Phace Plan, the Final Arbitration Award was

made into an Order and Final Judgment on February 4, 2015 (“Final Judgment”). Exhibit 11,

SW279‐280.




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                            Page 5
                                       E.       Plaintiff’s Divorce

        21.     Jerry Wright and the Plaintiff were parties to a divorce proceeding (“Divorce

Proceeding”) commenced in the 397th Judicial District Court, Grayson County, Texas (“Divorce

Court”), Cause No. FA‐13‐1735. Exhibit 2, SW025.

        22.     On March 8, 2017, the Divorce Court entered an Agreed Final Decree of Divorce

(“Divorce Decree”). Exhibit 2, SW025‐SW064.

        23.     On May 22, 2017, the Divorce Court entered an Agreed Order Modifying Agreed

Final Decree of Divorce (“Divorce Decree Amendment” and together with the Divorce Decree,

the “Modified Divorce Decree”). Exhibit 2, SW065‐SW068.

        24.     The Modified Divorce Decree provides as follows in pertinent part:

                No provision of this Decree or Agreement alters the liability to
                Gregory Menta of joint community property of Staci Wright, or of
                joint or sole management or separate property of Jerry Wright
                under the Texas Family Code, as the same existed on the date of
                said Order and Final Judgment in Cause Number CV‐12‐0093 was
                entered, in the event of an uncured default under the Plan.

Exhibit 2, SW067.

        25.     The foregoing makes clear Defendant retained a right to collect his Allowed Claim

from the Plaintiff’s community property as existed prior to the entry of the Divorce Decree,

including, without limitation, the Patents (the “Plaintiff’s Pre‐Divorce Decree Community

Property”), after those assets became the separate property of the Plaintiff.

        26.     The Modified Divorce Decree and the Final Judgment also make clear Plaintiff is

not personally liable to Defendant.




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                          Page 6
        27.     Defendant, other than his intervention in the Divorce Proceeding, has taken no

other action to secure or perfect his interest in the Plaintiff’s Pre‐Divorce Decree Community

Property.

        28.     Defendant is the holder of a non‐recourse claim against the Plaintiff’s Pre‐Divorce

Decree Community Property, which interest is not secured or perfected.

                                     III.        STATEMENT OF ISSUES

        29.     Whether Plaintiff may avoid the interests of Defendant in the Pre‐Divorce Decree

Community Property pursuant to 11 U.S.C. § 544.

                               IV.          ARGUMENT AND AUTHORITIES

                                            A.      Legal Standard

        30.     Summary judgment is proper in any case where there is no genuine issue of

material fact as determined by the court based on the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits. Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986). Summary judgment is proper

where, viewing the evidence in the light most favorable to the non‐moving party, the court

determines that there is no genuine issue of material fact and judgment is proper as a matter of

law." Berquist v. Washington Mut. Bank, 500 F.3d 344, 349 (5th Cir. 2007); In re Intelogic Trace,

Inc., 200 F.3d 382, 386 (5th Cir. 2000); Fed. R. Civ. P. 56(c). However, the non‐moving party must

show by specific facts that there is genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). Thus, “[w]ere the record taken as a whole could not

lead a rational trier of fact to find for the non‐moving party, there is no genuine issue for trial”

and summary judgment should be granted for the movant. Id. at 587.




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                             Page 7
                                     B.        No Need for Discovery

        31.     Summary judgment is typically appropriate only “after adequate time for

discovery.” Celotex, 477 U.S. at 322 (1986). It is only “in the rarest of cases may summary

judgment be granted against a [party] who has not been afforded the opportunity to conduct

discovery.” See Hellstrom v. U.S. Dep’t of Veteran Affairs, 201 F.3d 94, 97 (2d Cir. 2000). Thus,

“[s]ummary judgment should not ordinarily be granted before discovery has been completed.”

Travelers Prop. Cas. Co. of Am. v. Dillard's Inc., 2008 WL 886099, at *2 (S.D. Miss. Mar. 28, 2008)

(citing Alabama Farm Bureau Mutual Cas. Co., Inc. v. American Fidelity Life Ins. Co., 606 F.2d 602,

609 (5th Cir.1979)).

        32.     This is one of those “rarest of cases” as evidenced by the undisputed material facts

set forth herein.

                                          C.      Burden of Proof

        33.     The Plaintiff bears the burden of proof respecting the avoidance of Defendant’s

interest in Plaintiff’s Pre‐Divorce Decree Community Property. In re Medcorp. Inc., 472 B.R. 444,

450 (Bankr. N.D. Ohio 2012) (“The party moving for the applicability of § 544(a)(1), here the

Trustee, carries the burden of proof to show the applicability of the provision.”).

                                V.        UNDISPUTED MATERIAL FACTS

        34.     The following facts are undisputed and material and derived solely from the proof

of claim filed by Defendant:

                       UNDISPUTED MATERAIL FACTS                                  EVIDENCE

 Plaintiff owns a 94.34034% equity interest in Save Phace                    Exhibit 2, SW060‐
                                                                             SW061

 Plaintiff owns 100% of a co‐ownership interest in the Patents as her        Exhibit 2, SW014,


 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                             Page 8
 separate property                                                            SW067

 Plaintiff is not personally liable to Defendant                              Exhibit 2, SW022,
                                                                              SW054, SW055

 Defendant retained the ability to collect the Final Judgment from            Exhibit 2, SW067
 Plaintiff’s Pre‐Divorce Decree Community Property

 The Plaintiff’s Pre‐Divorce Decree Community Property includes the           Exhibit 2, SW067
 Patents

 Defendant does not have a lien upon Plaintiff’s Pre‐Divorce Decree           Exhibit 2, SW008
 Community Property

 Whatever interest Defendant has in the Plaintiff’s Pre‐Divorce Decree        Exhibit 2, SW008
 Community Property is not perfected

                                     B.      The Section 544 Claim

        35.     Section 544 of the Bankruptcy Code states in pertinent part as follows:

        (a) The trustee shall have, as of the commencement of the case, and without
        regard to any knowledge of the trustee or of any creditor, the rights and powers
        of, or may avoid any transfer of property of the debtor or any obligation incurred
        by the debtor that is voidable by –

                (1) a creditor that extends credit to the debtor at the time of the
                commencement of the case, and that obtains, at such time and with
                respect to such credit, a judicial lien on all property on which a creditor on
                a simple contract could have obtained such a judicial lien, whether or not
                such a creditor exists;

11 U.S.C. § 544(a)(1).

        36.     There is no doubt the Defendant has an interest in the Plaintiff’s Pre‐Divorce

Decree Community Property. Further, it is clear that such interest is the same as such rights as

were in place prior to the Plaintiff’s divorce from Jerry Wright.

        37.     Nonetheless, such rights do not arise to the level of a perfected security interest

in the Plaintiff’s Pre‐Divorce Decree Community Property.




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                                 Page 9
        38.     A judgment lien upon Plaintiff’s Pre‐Divorce Decree Community Property as of the

Petition date pursuant to 11 U.S.C. § 544(a)(1) is superior to the rights of Defendant in Plaintiff’s

Pre‐Divorce Decree Community Property.

        39.     Plaintiff, qua trustee, has the absolute right to avoid whatever interest Defendant

has in Plaintiff’s Pre‐Divorce Decree Community Property. 11 U.S.C. § 544(a)(1).

                                          VI.     CONCLUSION

        40.     In summary, the rights of Defendant in the Plaintiff’s Pre‐Divorce Decree

Community Property are inferior to the rights of the Plaintiff in Plaintiff’s Pre‐Divorce Decree

Community Property and may, therefore be avoided. 11 U.S.C. § 544(a)(1).

        WHEREFORE, the Plaintiff respectfully requests that this Court grant the Motion and void

any interests Defendant has in Plaintiff’s Pre‐Divorce Decree Community Property, including

without limitation, the Patents; and for such other and further relief as this Court might deem

just and proper.

                                                       Respectfully submitted,

 Dated: February 18, 2019                              /s/ Robert T. DeMarco
                                                       DeMarco•Mitchell, PLLC
                                                       Robert T. DeMarco, Texas Bar No. 24014543
                                                       Email robert@demarcomitchell.com
                                                       Michael S. Mitchell, Texas Bar No. 00788065
                                                       Email mike@demarcomitchell.com
                                                       1255 W. 15th Street, 805
                                                       Plano, TX 75075
                                                       T        972‐578‐1400
                                                       F        972‐346‐6791
                                                       Counsel for Staci Wright, Plaintiff

                                        CERTIFICATE OF SERVICE

       The undersigned counsel herby certifies that true and correct copies of the foregoing
pleading and all attachments were served upon all parties listed below in accordance with
applicable rules of bankruptcy procedure on this 18th day of February, 2019. Where possible,



 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                                     Page 10
service was made electronically via the Court’s ECF noticing system or via facsimile transmission
where a facsimile number is set forth below. Where such electronic service was not possible,
service was made via regular first class mail.

                                                PLAINTIFF

 Ms. Staci Wright
 166 Chrissa Drive
 Pottsboro, TX 75076

                                                 TRUSTEE

 Office of the United States Trustee
 110 N. College Avenue
 Suite 300
 Tyler, TX 75702

                                               DEFENDANT

 Gregory Menta
 c/o Sean J. McCaffity
 Sommerman, McCaffity & Quesada, LLP
 3811 Turtle Creek Blvd., Suite 1400
 Dallas, Texas 75219



 /s/ Robert T. DeMarco
 DeMarco•Mitchell, PLLC
 Robert T. DeMarco, Texas Bar No. 24014543
 Email robert@demarcomitchell.com
 Michael S. Mitchell, Texas Bar No. 00788065
 Email mike@demarcomitchell.com
 1255 W. 15th Street, 805
 Plano, TX 75075
 T        972‐578‐1400
 F        972‐346‐6791




 Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                         Page 11
